Citation Nr: 1221774	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  06-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic left shoulder disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran had active military service from October 1994 to April 2000.  

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from an April 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in part, denied the Veteran's claim for service connection for a chronic left shoulder disability.

In a March 2008 decision, the Board denied all of the claims the Veteran had appealed - for service connection for:  (1) a chronic left shoulder disability; (2) a chronic left upper extremity disability, including a left wrist disability; (3) a chronic left side disability; and (4) a chronic left leg disability.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2008, VA's Office of General Counsel - representing the Secretary, and the Veteran's attorney, filed a Joint Motion asking the Court to partially vacate the Board's decision to the extent it had denied the claims for service connection for a chronic left shoulder disability and a chronic left upper extremity disability, including a left wrist disability.  The parties asked that the Court remand these claims to the Board for further development and readjudication in compliance with directives in that Joint Motion.

But as concerning the remaining claims for service connection for a chronic disability of the left side and a chronic left leg disability, the parties asked the Court to affirm the Board's denial of those other claims.

The Court granted that Joint Motion in an Order later in January 2009 and returned the file to the Board for the further development mentioned concerning the claims that remained for service connection for a chronic left shoulder disability and for a chronic left upper extremity disability, including a left wrist disability.

In September 2009, to comply with the Court-granted Joint Motion, the Board in turn remanded these claims to the RO.

In a subsequent September 2010 decision, on remand, the RO granted the claim for service connection for a chronic left upper extremity disability, including in particular a left wrist disability (left wrist strain).  And since the Veteran did not, in response, appeal either the 10 percent rating assigned for this disability or the effective date of November 24, 2003, that claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice if Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  Hence, only his claim for a chronic left shoulder disability remained.

The Board issued another decision in December 2010 again denying this remaining claim, and the Veteran again appealed to the Court.  In August 2011, VA's Office of General Counsel - again representing the Secretary, and the Veteran's attorney, filed another Joint Motion again asking the Court to vacate the Board's denial of this claim and to again remand this claim to the Board for further development and readjudication in compliance with directives specified.  The Court granted this Joint Motion in an Order issued later in August 2011 and returned the file to the Board for the further development and consideration consistent with the terms of the Joint Motion.

In April 2012, to comply with this additional Court-granted Joint Motion, the Board in turn again remanded this claim to the RO.  Still further development of this claim is required, however, before readjudicating it.  So, regrettably, the Board must again remand this claim.

There is one other preliminary point also worth mentioning.  In the prior December 2010 decision, the Board referred an additional claim of entitlement to service connection for a cervical spine disability to the RO for initial consideration as the Agency of Original Jurisdiction (AOJ).  The Board cited a July 2010 statement from the Veteran's attorney and VA treatment records dated in March 2004 and December 2006 that had raised this additional claim.  

Since, however, RO had not considered this claim in the first instance, the Board did not have jurisdiction over this other claim, so referred it to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).  But, to date, it does not appear the RO has considered this additional claim.  Hence, the Board is again referring it.


REMAND

As discussed in the Board's prior remand in April 2012, as reason for vacating the Board's December 2010 decision, the Court-granted Joint Motion cited the Board's failure to provide sufficient reasons or bases for its determination that the record lacked "competent evidence of treatment for, or a diagnosis of, any left shoulder disability."  The Board determined there was only indication of left shoulder pain, not also of an underlying diagnosis to account for this pain, at any time since the November 2003 filing of this claim.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  The Board therefore concluded the Veteran had not established that he has a left shoulder disability, which is the most fundamental requirement for any service-connection claim because, else, there is no current disability to relate or attribute to his military service.  See Boyer v. West, 210 F.3d at 1531, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).


But contrary to the Board's finding, the Veteran's VA treatment records dated in May 2004, so since the filing of his claim in November 2003, reveal clinical diagnoses of "left shoulder pain likely due to subacromial bursitis."  Other VA treatment records dated in March 2004, so also after November 2003, reveal "possible impingement" of the left shoulder.  And although acknowledging that May 2004 diagnosis, the Board failed to adequately explain how or why it had interpreted this statement as "speculative in nature" and, thus, insufficient reason to conclude the Veteran had met this evidentiary burden of proof of showing he has a left shoulder disability in the way of this documented diagnosis.  The Board cited to a line of cases for the proposition that this was not tantamount to a sufficiently definitive or established diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127-28, (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Mere use of cautious language, however, does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  Lee v. Brown, 10 Vet. App. 336, 338 (1997).  Moreover, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court clarified that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.

The Veteran's attorney had recently indicated in a January 2012 letter that there were apparently new, relevant, records at the Atlanta VA Medical Center (VAMC) that needed to be obtained so they could be considered in deciding this appeal.  The Board considered that perhaps these additional records would lend further credence to the notion the Veteran has underlying diagnoses to account for his complaints of left shoulder pain and, therefore, remanded the claim to obtain these additional records.  38 U.S.C.A. § 3.159(c)(2) (2011); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, if not actual, notice of these additional records because they are VA generated and, therefore, deemed to be in VA's possession, even if not physically in the file).

These additional VA treatment records in Virtual VA, however, which the Board since has had opportunity to review and consider, do not show any underlying diagnoses to account for the Veteran's complaints of left shoulder pain.  The Board therefore finds that a VA compensation examination is needed to assist in making this critical determination of whether there is an underlying diagnosis to account for his complaints of left shoulder pain and, if determined there is, for a medical nexus opinion regarding the etiology of this diagnosis - but especially insofar as whether it is related or attributable to his military service and, specifically, to the sharp pain he felt during physical training in 1995 that reportedly radiated through the left side of his body shooting to his shoulder, as he alleged in his October 2010 statement.  VA's duty to assist him with this claim includes providing a medical examination or obtaining a medical opinion when, as here, deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

At the time of his last VA compensation examination in April 2010, results of magnetic resonance imaging (MRI) were sought.  The examiner noted, however, that the Veteran had not completed this recommended diagnostic imaging.  In his October 2010 statement, the Veteran asserted that he had indeed presented for the MRI, actually began the process, but because of his left-sided pain was unable to remain inside the MRI machine.  He says he therefore was told by the MRI technicians that there was nothing to report.  So to the extent is able to complete this recommended imaging, it certainly would be helpful in deciding his claim.


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination to determine the nature and etiology of any chronic left shoulder disability found present.  To this end, the designated examiner should conduct all necessary diagnostic testing, including X-rays, MRI, 
range-of-motion testing, etc.  

(a)  The examiner must specifically comment on the VA treatment provider's May 2005 notation that the Veteran's left shoulder pain is "likely due to subacromial bursitis" in terms of whether this is the appropriate diagnosis.

(b)  As well, the examiner must specifically comment on the VA treatment provider's March 2004 notation that the Veteran had presented with impaired sensation over the deltoid and lateral arm and was resultantly assessed with left shoulder pain, "possible impingement", so should additionally comment on whether this is the appropriate diagnosis, either in lieu of or in addition to the diagnosis identified in subpart (a).

(c)  If, and only, if the examiner determines there is an underlying diagnosis to account for the Veteran's complaints of left shoulder pain should this examiner then also comment on the likelihood (very likely, as likely as not, or unlikely) any diagnosed chronic left shoulder disability is related or attributable to the Veteran's military service or dates back to his service, including to his treatment during service for left-sided pain, described at the time as related to his neck and leg.

In providing responses to the questions posed, the examiner must remain mindful of the different standards of proof.  The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Moreover, to the extent the Veteran offers any supporting lay statements during the examination as to the experiencing of relevant left shoulder symptoms while in service, or since, the examiner must remain mindful that the Veteran may be competent to report having experienced such symptoms since this may require only his personal knowledge, not medical expertise, as it may come to him through his senses.  The examiner therefore must specifically address the Veteran's claim that his current left shoulder disability dates back to his military service, and specifically to his left-sided pain in 1995.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

That said, however, his testimony concerning this also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to ultimately have probative value.  Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The examiner must discuss the rationale of any opinion provided, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, if necessary citing to specific evidence in the file.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

To facilitate providing responses to the questions posed, the claims file must be made available to the examiner for consideration of the pertinent history.

2.  Then readjudicate the Veteran's claim in light of the additional evidence.  If the claim is not granted to his satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



